Citation Nr: 1010202	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
peripheral vestibular disorder (claimed as vertigo and 
dizziness).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to 
December 1976.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for peripheral vestibular disorder 
with an evaluation of 0 percent effective May 4, 2005.  The 
Veteran perfected a timely appeal, and the Board remanded the 
claim in September 2008 for additional development.  In a 
November 2009 rating action, the RO increased the evaluation 
of peripheral vestibular disorder to 10 percent effective May 
4, 2005.  The case has been returned to the Board for further 
appellate consideration.  


FINDING OF FACT

The Veteran's peripheral vestibular disorder is manifested by 
complaints of occasional dizziness and vertigo, with no 
clinical evidence of staggering.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for peripheral vestibular disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).
The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a July 2005 notice, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection, as well as what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  In addition, July 2007 and November 
2008 letters each advised the Veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  These letters 
further advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the nature and symptoms 
of his condition, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on his 
employment.  The case was last readjudicated in January 2010.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for peripheral vestibular disorder.  In Dingess, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b) (2009).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, VA 
treatment records, and private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by undergoing several VA 
examinations, responding to notices, and submitting evidence 
and argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

        Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Diagnostic Code 6204 is utilized for rating peripheral 
vestibular disorders.  Peripheral vestibular disorders 
manifesting occasional dizziness are rated 10 percent 
disabling.  Peripheral vestibular disorders manifesting 
dizziness and occasional staggering are rated 30 percent 
disabling.  A Note to Diagnostic Code 6204 provides that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned under Diagnostic Code 6204.  38 C.F.R. § 4.87.

A 100 percent evaluation may be assigned for Meniere's 
syndrome (endolymphatic hydrops) manifesting hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus.  A 
60 percent evaluation is assignable with hearing impairment 
with attacks of vertigo and cerebellar gait occurring from 
one to four times a month, with or without tinnitus.  A 30 
percent evaluation may be assigned with hearing impairment 
with vertigo, with or without tinnitus.  A Note to Diagnostic 
Code 6205 provides that Meniere's syndrome is to be rated 
either under these criteria or by separately rating vertigo 
(as a peripheral vestibular disorder), hearing impairment, 
and tinnitus, whichever method results in a higher overall 
rating.  The Note also provides that a rating for hearing 
impairment, tinnitus, or vertigo is not to be combined with a 
rating under Diagnostic Code 6205.  38 C.F.R. § 4.87.

Service connection is in effect for otitis media of the left 
ear, evaluated as 10 percent disabling; tinnitus associated 
with otitis media of the left ear, evaluated as 10 percent 
disabling; peripheral vestibular disorder associated with 
otitis media of the left ear, evaluated as 10 percent 
disabling; and conductive hearing loss of the left ear 
associated with otitis media of the left ear, evaluated as 
noncompensable.  

Turning to the evidence, VA treatment records show that in 
April 2000, the Veteran reported that he would get dizzy when 
he first got up.  Later that month he said that he had a 25 
year history of occasional vertigo.  During a December 2000 
audiological examination, the Veteran said that sometimes in 
the morning he experienced vertigo, and in February 2005, it 
was noted that he would get dizzy in the morning, but it 
would improve during the day.  During a March 2005 neurology 
consultation, the Veteran reported that he feels "fullness" 
in his left ear at times, which causes him to experience 
dizziness when he changes position. 

The Veteran was provided with a VA examination for 
neurological disorders in July 2005, for, in pertinent part, 
vertigo.  The Veteran reported the date of onset of vertigo 
to have been in 2001, and said that for the prior year, he 
had experienced dizziness on a daily basis that lasted for 
one to two hours.  He said that he obtained relief by sitting 
down.  The vertigo had become progressively worse since 
onset.  The examiner indicated that the March 2005 computed 
tomography (CT) of the head was normal.  A March 2005 CT of 
the temporal bones reflected narrowing of the left external 
ear canal.  It was noted that the findings may represent left 
external otitis and clinical correlation was advised.  The 
left mastoid showed increased haziness.  It was noted that 
the findings may represent left mastoiditis and clinical 
correlation was also advised.  There was no other gross 
abnormality at the temporal bones.  After performing a 
physical examination and reviewing the results of tests 
performed, the diagnoses included vertigo.  The examiner 
stated that the vertigo caused no significant effects on 
occupation, and no effects of vertigo on daily activities 
were noted.  The examiner also said that vertigo was reported 
upon awakening and is a mild condition.  Also, no 
neurological deficit was documented.  The examiner further 
said that the impression was mild vertigo with no residuals.  

During an August 2005 mental disorders examination, the 
Veteran was noted to have had ongoing vertigo for the 
previous three years.  The Veteran reported that he was 
unable to drive the large trucks in his position as a 
mechanic for the U.S. Postal Service as a result of sleep 
disturbance, vertigo, and headaches.

The Veteran was also provided with an ear disease examination 
in August 2005.  The examiner stated that he had been seeing 
the Veteran since 2002 because of recurrent external ear 
infections, and during that time, the Veteran had never 
mentioned to him that he was having vertigo.  The examiner 
said that the Veteran claims that he gets dizzy with spinning 
a couple of times per month when he wakes in the morning and 
gets out of bed.  The examiner said that according to a 
computed axial tomography (CAT) scan, there is some haziness 
in the left mastoid, which could be due to mastoiditis.  The 
examiner opined that it was probably due to the previous 
perforation and previous recurrent ear infections.  The 
examiner stated that at that time, clinically and according 
to his examination, the Veteran's ear, nose and throat were 
stable and "within normal," and his ear was all healed.  
The examiner was not concerned about the haziness in his 
mastoid, because it was not giving him any problems.  The 
examiner suggested additional testing and consultation, and 
said that he doubted very much that the Veteran's ears were 
causing any problem.  The examiner also noted that the 
Veteran claims that he gets dizzy when his ear gets infected, 
but that he knows that in the previous few months, the 
Veteran had not had any infections and his ears were doing 
fine.  

VA treatment records show that the Veteran was seen several 
times for vertigo and dizziness from November 2005 through 
June 2007.  The Veteran reported that he continued to have 
problems with vertigo, especially in the morning when he 
first gets up, but that the episodes can start while he is 
standing or sitting, and occur about once or twice per week, 
lasting half an hour or an hour or longer.  He said that it 
was relieved by closing his eyes and by returning to 
recumbency.  He also reported having headaches.  His 
neurologist indicated that his symptoms may or may not mean 
Meniere's disease.   

In April 2006, the Veteran was evaluated at the Hospital of 
University of Pennsylvania Department of Otorhinolaryngology 
Balance Center.  The Veteran complained of spontaneous 
episodes of objective vertigo and left aural fullness, 
tinnitus, and fluctuant hearing loss.  The vertiginous 
episodes last for up to one hour, and the symptoms occur 
twice monthly.  The onset of complaints was approximately 
four years prior to that time.  The average symptom intensity 
was rated as an 8 out of 10.  The symptoms were described by 
the Veteran as moderately disabling, disrupting both work and 
social activities.  The impressions upon evaluation included 
findings that were suggestive of possible peripheral 
vestibular system involvement, either right paresis or left 
irritative lesion.  Left side localization was considered to 
be more likely given the Veteran's auditory complaints.  The 
lesion appeared in an uncompensated state physiologically 
(for eye movements) and a generally compensated state 
functionally (for maintenance of stance).  There were no 
indications of central vestibule-ocular pathway involvement 
outside that considered explainable by changes associated 
with the aging process.  The Veteran's ability to maintain an 
upright stance under a variety of changing sensory input 
conditions and to coordinate lower limb and upper body 
reaction to induced backward sway was judged to be normal.      

During a VA examination in August 2007 with the same examiner 
who performed the August 2005 examination, the examiner 
stated that he "went though the whole chart" of the 
Veteran.  The examiner said that the only thing he could add 
to his August 2005 report is that the Veteran obtained a 
letter form the University of Pennsylvania saying that there 
is no caloric asymmetry, ruling out Meniere's disease.  The 
examiner recited some of the Veteran's history of treatment 
and said that he thinks that all of the follow-ups tell him 
that the Veteran does not get any ear infections.  The 
Veteran had a tympanoplasty, which is all healed and there 
are no perforations.  The Veteran's hearing appeared to be 
acceptable at that point and according to the University of 
Pennsylvania letter, he does not have any Meniere's disease.  
He does have migraines, which can give him some dizziness, 
and he is possibly having some positional dizziness.  The 
examiner said that with regards to his ears, nose, and 
throat, the examiner would say that he did not see any reason 
for the Veteran's complaints.  

The Veteran was afforded another VA examination in March 
2009, during which the claims file was available and 
reviewed.  The examiner noted that the Veteran has a history 
of perforated eardrum.  The Veteran reported that he has 
episodes of vertigo five to six times per month, which last 1 
1/2 hours.  During such episodes, the Veteran is unable to 
walk, and must sit or lay down.  The Veteran has missed 
approximately 12 days a year due to his vertigo.  He does not 
vomit during the course of these episodes and has been 
recommended for vestibular rehabilitation for his vertigo.  
An examination revealed a nystagmus of the lateral gaze.  
Finger/nose testing was normal, and the Veteran's gait was 
stable.  The examiner's impression was that it is at least as 
likely as not that the Veteran's perforated eardrum is the 
cause of his vertigo. Further, the examiner stated that his 
vertigo has been described as being between moderate and 
severe when it occurs and he is nonfunctional during the 1 
1/2 hours six times per month that he has the vertigo.  The 
examiner said that no further diagnostic testing was 
warranted.  

The Veteran was again provided with a VA examination in 
August 2009 to evaluate his peripheral vestibular disorder.  
The Veteran reported that he had been having issues with 
dizziness and vertigo for about five years.  He said that his 
episodes of vertigo last at least an hour and they occur 
about five to six times per month.  He stated that he had a 
left ear perforation back in December of 1976 and underwent a 
left tympanoplasty which failed.  He said that he was having 
issues with drainage for several years up until five of six 
years prior to that time when the drainage stopped, and since 
that time he has been experiencing vertigo.  He described it 
as the room spinning around him.  The examiner noted that no 
pathology was shown on magnetic resonance imaging (MRI) and 
CAT scans, and various treatments did not alleviate the 
Veteran's vertigo.  The Veteran had also been recommended 
balance therapy, but he denied having any vestibular 
rehabilitation done because his inability to cover the cost 
of such.  

The Veteran reported that vertigo can begin during a migraine 
episode or can be present without having any migraine 
symptoms.  He also said that he does have imbalance with 
those episodes, but he denied any gait problems, discharge, 
or pain.  He stated that he does have some pain of the left 
ear intermittently and as well as constant itching.  He also 
said that he experiences nausea and diarrhea.  With regards 
to affects on his occupational functioning and activities of 
daily living, the Veteran stated that it is extremely 
difficult for him to function when the episodes occur.  He 
said that he is no longer able to perform his work duties as 
he cannot climb ladders.  Additionally, he has to take a lot 
of time off from work and he is afraid to drive.  The Veteran 
reported that after these episodes of vertigo occur, he is 
woozy for about two hours and then he is fine after that 
time.  When an episode occurs, whether at work or at home, he 
will sit down until the symptoms resolve.  He stated that the 
episodes seem to be worse in the morning and they have no 
relation to the movement of his head or change of his body 
position.

Upon physical examination, there were no lesions, masses, or 
deformity noted of the auricles bilaterally with examination 
of his external auditory canals.  There was no inflammation, 
edema, scaling, discharge, or drainage noted.  With regards 
to his tympanic membrane on the left, there was some scarring 
noted, but there was no perforation at that time.  There was 
also no budge in, retraction, or effusion noted.  The 
remainder of the tympanic membrane was opaque with slightly 
visible landmarks and a good light reflex.  There was no 
movement on pneumatic insufflation of the tympanic membrane 
on the left.  On the right, the tympanic membrane was also 
with some mild scaring.  Otherwise, the tympanic membrane was 
opaque with visible landmarks, good light reflex, no 
perforation, effusion, bulging, or retraction on the right.  
Upon examination of the Veteran's eyes, extra ocular muscles 
were intact with no nystagmus noted.  With evaluation using 
the tuning forks, the Weber lateralized to the right and air 
conduction was greater than bone conduction bilaterally.  

The examiner concluded that the Veteran's symptoms are 
consistent with a peripheral vestibular condition which 
includes the tinnitus, the asymmetrical hearing loss, the 
imbalance, and the vertigo.  The Veteran does also have 
issues with migraines although these episodes of vertigo can 
be independent of the migraine symptoms.  The examiner opined 
that it is at least as likely as not that the Veteran's 
issues with vertigo do stem from his peripheral vestibular 
disorder.  The examiner noted that there were no symptoms of 
any dizziness or vertigo at the time of the examination.  

In November 2009, the Veteran was evaluated by a private 
physician.  The Veteran reported having recurring bouts of 
vertigo over the prior 3 to 5 years.  He said that he does 
feel some fullness in the ear at times along with pain.  He 
also stated that he has recurring left sided ear infections.  
Upon physical examination, the left tympanic membrane was 
intact.  There was mild scar tissue present.  The right ear 
canal and tympanic membrane were normal.  There were no 
nystagmus at rest and there were no dysmetria.  Romberg and 
Tandem Romberg were normal.  The impression was recurring 
vertigo and possibly left sided Meniere's disease.  

The private physician performed a vestibular evaluation later 
that month.  The clinical impressions and recommendations on 
the report of such examination indicate that the study was 
abnormal.  Paresis of the left ear was indicated by caloric 
irrigation.  Left warm irrigation showed response, but just 
not nystagmus.  Right cool irrigation suggested that the left 
vestibular nerve is functional.  Deficits of smooth pursuit 
were indicated and can be associated with central etiology.  
No other significant abnormalities were indicated.  A patient 
confirmation of services pertaining to this balance study 
indicates a diagnosis of unspecified peripheral vertigo, and 
unspecified sensorineural hearing loss.  

The Board finds that the Veteran is not entitled to an 
evaluation in excess of 10 percent at any point during the 
course of the claim.  The Veteran has not exhibited 
occasional staggering, as required for a higher evaluation.  
The evidence indicates that the Veteran's vertigo is 
manifested by occasional dizziness, which is relived by 
sitting or lying down.  The July 2005 VA examiner said that 
that the vertigo was a mild condition which caused no 
significant effects on occupation or daily activities.  
Although the March 2009 VA examiner noted that the Veteran 
described his vertigo as being between moderate and severe 
and that he is rendered nonfunctional when it occurs, in 
August 2009 the Veteran denied having any gait problems 
during the episodes of vertigo.  Further, while it has been 
suggested that the Veteran may have Meniere's syndrome, the 
clinical evidence indicates that such disease has been ruled 
out.  In sum, the preponderance of the evidence is against a 
finding that the Veteran's symptomatology more nearly 
approximates the criteria for a rating in excess of 10 
percent. 

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his peripheral vestibular disorder and 
provide for additional or more severe symptoms than currently 
shown by the evidence.  The Board notes the Veteran is 
service connected, and separately rated, for tinnitus, 
hearing loss in the left ear, and otitis media in the left 
ear.  Moreover, service connection for headaches has been 
denied.  Both the use of manifestations not resulting from 
service-connected disability, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2009).  Thus, complaints associated with 
these conditions cannot be considered in evaluating his 
peripheral vestibular disorder.  In sum, the Veteran's 
disability picture from his peripheral vestibular disorder is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.  


ORDER

An initial evaluation in excess of 10 percent for peripheral 
vestibular disorder is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


